Exhibit 10.1

June 7, 2018

GS Acquisition Holdings Corp

200 West Street

New York, New York 10282

Re:    Initial Public Offering

Ladies and Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between GS Acquisition Holdings Corp, a
Delaware corporation (the “Company”), and Goldman Sachs & Co. LLC, as the
representative of the several underwriters (each an “Underwriter” and
collectively, the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 69,000,000 of the Company’s units
(including up to 9,000,000 units that may be purchased to cover the
Underwriters’ option to purchase additional units, if any) (the “Units”), each
comprised of one share of Class A common stock of the Company, par value $0.0001
per share (the “Class A Common Stock”), and one-third of one warrant (each, a
“Warrant”). Each whole Warrant entitles the holder thereof to purchase one share
of Class A Common Stock at a price of $11.50 per share, subject to adjustment.
The Units shall be sold in the Public Offering pursuant to a registration
statement on Form S-1 and prospectus (the “Prospectus”) filed by the Company
with the Securities and Exchange Commission (the “Commission”). Certain
capitalized terms used herein are defined in paragraph 11 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, GS DC Sponsor I LLC, a Delaware limited liability company (the
“Sponsor”), each of the undersigned members of the Sponsor (each, a “Member” and
together, the “Members”) and the other undersigned persons (each, such other
undersigned persons, an “Insider” and collectively, the “Insiders”), hereby
agrees with the Company as follows:

1. The Sponsor, each Member and each Insider agrees that if the Company seeks
shareholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, it, he or she shall (i) vote any Shares
owned by it, him or her in favor of any proposed Business Combination and
(ii) not redeem any Shares owned by it, him or her in connection with such
shareholder approval.

2. The Sponsor, each Member and each Insider hereby agrees that in the event
that the Company fails to consummate a Business Combination within 24 months
from the closing of the Public Offering, or such later period approved by the
Company’s shareholders in accordance with the Company’s amended and restated
certificate of incorporation, the Sponsor, each Member and each Insider shall
take all reasonable steps to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible
but not



--------------------------------------------------------------------------------

more than ten (10) business days thereafter, subject to lawfully available funds
therefor, redeem 100% of the Class A Common Shares sold as part of the Units in
the Public Offering (the “Offering Shares”), at a per share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest (which interest shall be net of taxes payable and less up to
$100,000 of interest to pay dissolution expenses), divided by the number of then
outstanding Offering Shares, which redemption will completely extinguish all
Public Shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and
(iii) as promptly as reasonably possible following such redemption, subject to
the approval of the Company’s remaining shareholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor, each Member and each Insider agrees
to not propose any amendment to the Company’s amended and restated certificate
of incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within 24 months from the closing of the Public
Offering, unless the Company provides its Public Shareholders with the
opportunity to redeem their Offering Shares upon approval of any such amendment
at a per share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest (which interest shall be net of
taxes payable), divided by the number of then outstanding Offering Shares.

The Sponsor, each Member and each Insider acknowledges that it, he or she has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account or any other asset of the Company as a result of any liquidation
of the Company with respect to the Founder Shares held by it. The Sponsor, each
Member and each Insider hereby further waives, with respect to any Shares held
by it, him or her, if any, any redemption rights it, he or she may have in
connection with the consummation of a Business Combination, including, without
limitation, any such rights available in the context of a shareholder vote to
approve such Business Combination or in the context of a tender offer made by
the Company to purchase Class A Common Shares (although the Sponsor, the Members
and the Insiders shall be entitled to redemption and liquidation rights with
respect to any Offering Shares it or they hold if the Company fails to
consummate a Business Combination within 24 months from the date of the closing
of the Public Offering.

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor, each Member and each Insider
shall not, without the prior written consent of Goldman Sachs & Co. LLC,
(i) offer, sell, contract to sell, pledge or otherwise dispose of (or enter into
any transaction that is designed to, or might reasonably be expected to, result
in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise)), directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder, with respect to, any Units, Shares, Warrants or any
securities convertible into, or exercisable, or exchangeable for, Class A Common
Stock, (ii) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of any Units,
shares of Common

 

2



--------------------------------------------------------------------------------

Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by it, him or her, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) or publicly announce an intention to effect any such
transaction. Each of the Insiders and Members and the Sponsor acknowledges and
agrees that, prior to the effective date of any release or waiver, of the
restrictions set forth in this paragraph 3 or paragraph 7 below, the Company
shall announce the impending release or waiver by press release through a major
news service at least two business days before the effective date of the release
or waiver. Any release or waiver granted shall only be effective two business
days after the publication date of such press release. The provisions of this
paragraph will not apply if (i) the release or waiver is effected solely to
permit a transfer of securities that is not for consideration and (ii) the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party (other than the
Company’s independent accountants) for services rendered or products sold to the
Company or (ii) a prospective target business with which the Company has
discussed entering into an acquisition agreement (a “Target”); provided,
however, that such indemnification of the Company by the Sponsor shall apply
only to the extent necessary to ensure that such claims by a third party for
services rendered (other than the Company’s independent public accountants) or
products sold to the Company or a Target do not reduce the amount of funds in
the Trust Account to below (i) $10.00 per share of the Offering Shares or
(ii) such lesser amount per share of the Offering Shares held in the Trust
Account due to reductions in the value of the trust assets as of the date of the
liquidation of the Trust Account, in each case, net of the amount of interest
earned on the property in the Trust Account which may be withdrawn to pay taxes,
except as to any claims by a third party who executed a waiver of any and all
rights to seek access to the Trust Account and except as to any claims under the
Company’s indemnity of the Underwriters against certain liabilities, including
liabilities under the Securities Act of 1933, as amended. In the event that any
such executed waiver is deemed to be unenforceable against such third party, the
Sponsor shall not be responsible to the extent of any liability for such third
party claims. The Sponsor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Sponsor, the
Sponsor notifies the Company in writing that it shall undertake such defense.

5. To the extent that the Underwriters do not exercise their option to purchase
up to an additional 9,000,000 Units within 45 days from the date of the
Prospectus (and as further described in the Prospectus), the Sponsor agrees that
it shall forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 2,250,000 multiplied by a fraction, (i) the numerator of which is 9,000,000
minus the number of Units purchased by the Underwriters upon the exercise of
their option to purchase additional Units, and (ii) the denominator of which is
9,000,000. All references in this Letter Agreement to Founder Shares of the
Company being forfeited shall take

 

3



--------------------------------------------------------------------------------

effect as a contribution of such Founder Shares to the Company’s capital as a
matter of Delaware law. The forfeiture will be adjusted to the extent that the
option to purchase additional Units is not exercised in full by the Underwriters
so that the Initial Shareholders will own an aggregate of 20.0% of the Company’s
issued and outstanding Shares after the Public Offering. The Initial
Shareholders further agree that to the extent that the size of the Public
Offering is increased or decreased, the Company will effect a capitalization or
share repurchase or redemption, as applicable, immediately prior to the
consummation of the Public Offering in such amount as to maintain the ownership
of the Initial Shareholders prior to the Public Offering at 20.0% of the
Company’s issued and outstanding Shares upon the consummation of the Public
Offering. In connection with such increase or decrease in the size of the Public
Offering, then (A) the references to 9,000,000 in the numerator and denominator
of the formula in the first sentence of this paragraph shall be changed to a
number equal to 15.0% of the number of Class A Common Shares included in the
Units issued in the Public Offering and (B) the reference to 2,250,000 in the
formula set forth in the immediately preceding sentence shall be adjusted to
such number of Founder Shares that the Sponsor would have to return to the
Company in order to hold (with all of the Initial Shareholders) an aggregate of
20.0% of the Company’s issued and outstanding Shares after the Public Offering.

6. (a) The Sponsor and each Insider who is an officer and/or director of the
Company have agreed not to participate in the formation of, or become an officer
or director of, any other special purpose acquisition company with a class of
securities registered under the Securities Exchange Act of 1934, as amended,
until the Company has entered into a definitive agreement regarding its initial
Business Combination or it has failed to complete its initial Business
Combination within 24 months after the closing of the Public Offering.

(b) The Sponsor, each Member and each Insider hereby agrees and acknowledges
that: (i) the Underwriters and the Company would be irreparably injured in the
event of a breach by such Sponsor, Member or Insider of its, his or her
obligations under paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to seek injunctive relief,
in addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

7. (a) The Sponsor, each Member and each Insider agrees that it, he or she shall
not Transfer (as defined below) any Founder Shares (or Class A Common Shares
issuable upon conversion thereof) until the earlier of (A) one year after the
completion of the Company’s initial Business Combination and (B) subsequent to
the Business Combination, (x) if the last reported sale price of the Class A
Common Stock equals or exceeds $12.00 per share (as adjusted for share splits,
stock dividends, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination or (y) the date following the
completion of the Company’s initial Business Combination on which the Company
completes a liquidation, merger, share exchange, reorganization or other similar
transaction that results in all of the Company’s shareholders having the right
to exchange their Class A Common Shares for cash, securities or other property
(the “Founder Shares Lock-up Period”).

 

4



--------------------------------------------------------------------------------

(b) The Sponsor, each Member and each Insider agrees that it, he or she shall
not Transfer any Private Placement Warrants (or Class A Common Shares issued or
issuable upon the conversion or exercise of the Private Placement Warrants),
until 30 days after the completion of a Business Combination (the “Private
Placement Warrants Lock-up Period”, together with the Founder Shares Lock-up
Period, the “Lock-up Periods”).

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Class A Common
Shares issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, any
Member or any Insider or any of their permitted transferees (that have complied
with this paragraph 7(c)), are permitted (a) to the Company’s officers or
directors, any affiliates or family members of any of the Company’s officers or
directors, any members of the Sponsor, or any affiliates of the Sponsor, (b) in
the case of an individual, by gift to a member of the individual’s immediate
family or to a trust, the beneficiary of which is a member of the individual’s
immediate family or an affiliate of such person, or to a charitable
organization; (c) in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by private sales or
transfers made in connection with the consummation of the Company’s Business
Combination at prices no greater than the price at which the securities were
originally purchased; (f) in the event of the Company’s liquidation prior to the
Company’s completion of an initial Business Combination; (g) by virtue of the
laws of Delaware or the Sponsor’s limited liability company agreement, as
amended, upon dissolution of the Sponsor; or (h) in the event of the Company’s
completion of a liquidation, merger, stock exchange, reorganization or other
similar transaction which results in all of the Company’s public stockholders
having the right to exchange their shares of Class A Common Stock for cash,
securities or other property subsequent to the Company’s completion of an
initial Business Combination; provided, however, that in the case of clauses
(a) through (e) these permitted transferees must enter into a written agreement
with the Company agreeing to be bound by the transfer restrictions in this
Agreement.

8. The Sponsor, each Member and each Insider represents and warrants that it, he
or she has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company, if any (including any such information
included in the Prospectus), is true and accurate in all respects and does not
omit any material information with respect to such Insider’s background. The
Sponsor, each Member and each Insider’s questionnaire furnished to the Company,
if any, is true and accurate in all respects. The Sponsor, each Member and each
Insider represents and warrants that: it is not subject to or a respondent in
any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; it has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and it is not currently a defendant in any such
criminal proceeding.

9. Except as disclosed in the Prospectus, neither the Sponsor nor any Member or
Insider nor any affiliate of the Sponsor, any Member or any Insider, nor any
director or officer of

 

5



--------------------------------------------------------------------------------

the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds held in the Trust Account prior to
the completion of the initial Business Combination: (i) repayment of a loan and
advances up to an aggregate of $300,000 made to the Company by an affiliate of
the Sponsor; (ii) payment to an affiliate of the Sponsor for office space,
administrative and secretarial support for a total of $10,000 per month;
(iii) payment of customary fees for financial advisory services;
(iv) reimbursement for any reasonable out-of-pocket expenses related to
identifying, investigating and consummating an initial Business Combination; and
(v) repayment of loans, if any, and on such terms as to be determined by the
Company from time to time, made by the Sponsor or any of the Company’s officers
or directors to finance transaction costs in connection with an intended initial
Business Combination, provided, that, if the Company does not consummate an
initial Business Combination, a portion of the working capital held outside the
Trust Account may be used by the Company to repay such loaned amounts so long as
no proceeds from the Trust Account are used for such repayment. Up to $1,500,000
of such loans may be convertible into warrants at a price of $1.50 per warrant
at the option of the lender. Such warrants would be identical to the Private
Placement Warrants, including as to exercise price, exercisability and exercise
period.

10. The Sponsor, each Member and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or a director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or a director of the
Company.

11. As used herein, (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Shares”
shall mean, collectively, the Class A Common Shares and the Founder Shares;
(iii) “Class A Common Shares” shall mean shares of Class A Common Stock;
(iv) “Founder Shares” shall mean the 17,250,000 shares of Class B common stock,
par value $0.0001 per share, issued and outstanding immediately prior to the
consummation of the Public Offering; (v) “Initial Shareholders” shall mean the
Sponsor and any Insider that holds Founder Shares; (vi) “Private Placement
Warrants” shall mean the Warrants to purchase up to 9,333,333 Class A Common
Shares of the Company (or 10,533,333 Class A Common Shares if the over-allotment
option is exercised in full) that the Sponsor has agreed to purchase for an
aggregate purchase price of $14,000,000 in the aggregate (or $15,800,000 if the
over-allotment option is exercised in full), or $1.50 per Warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (vii) “Public Shareholders” shall mean the holders of securities
issued in the Public Offering; (viii) “Trust Account” shall mean the trust fund
into which a portion of the net proceeds of the Public Offering shall be
deposited; and (ix) “Transfer” shall mean the (a) sale or assignment of, offer
to sell, contract or agreement to sell, hypothecate, pledge, grant of any option
to purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended,

 

6



--------------------------------------------------------------------------------

and the rules and regulations of the Commission promulgated thereunder with
respect to, any security, (b) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (c) public announcement of
any intention to effect any transaction specified in clause (a) or (b).

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the Sponsor and each Member and Insider that is the
subject of any such change, amendment modification or waiver.

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, each Member and each Insider and their respective successors, heirs
and assigns and permitted transferees.

14. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

15. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

16. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

17. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

7



--------------------------------------------------------------------------------

18. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

19. Each party hereto shall not be liable for any breaches or misrepresentations
contained in this Letter Agreement by any other party to this Letter Agreement
(including, for the avoidance of doubt, any Member or Insider with respect to
any other Member or Insider), and no party shall be liable or responsible for
the obligations of another party, including, without limitation, indemnification
obligations and notice obligations.

20. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2018; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

[Signature Page follows]

 

8



--------------------------------------------------------------------------------

Sincerely, GS DC SPONSOR I LLC By:   GS Sponsor LLC   By:  

/s/ Raanan A. Agus

    Name: Raanan A. Agus     Title: President By:   Cote SPAC 1 LLC   By:  

/s/ David M. Cote

    Name: David M. Cote     Title: Member GS SPONSOR LLC By:  

/s/ Raanan A. Agus

  Name: Raanan A. Agus   Title: President COTE SPAC 1 LLC By:  

/s/ David M. Cote

  Name: David M. Cote   Title: President

/s/ David M. Cote

David Cote

/s/ Raanan A. Agus

Raanan A. Agus

/s/ James Albaugh

James Albaugh

/s/ Roger Fradin

Roger Fradin

/s/ Steven S. Reinemund

Steven S. Reinemund

Acknowledged and Agreed:

 

GS ACQUISITION HOLDINGS CORP

By:

 

/s/ David M. Cote

 

Name: David M. Cote

 

Title: Chief Executive Officer, President and Secretary

[Signature Page to Letter Agreement]